FERNEDING, J.
1. In action by grandparent against administrator of estate of deceased granddaughter to recover compensation for care and support of infant granddaughter, express contract to-pay for services rendered need not be shown.
2. Child’s estate would be liable for necessaries unless it is clearly shown that grandparents intended maintenance and support of grandchild to be gratuitous.
*593. In action by grandparents against administrator of estate of grandchild to recover compensation for care and support of grandchild, testimony by grandmother that she was not thinking at time of charging for services rendered did not show that grandparents intended services ■ to be gratuitous, but rather absence of any intention on subject, and did not .preclude recovery.
4. In action by grandparents against administrator of grandchild to recover cofnpen-sation for care and support rendered grandchild, evidence showing that child was cared for by grandparents from birth until death at ag'fe of four, after both parents had died, and that child was sickly and delicate raised implied contract in favor of grandparents, to pay for services and expenses. ':
(Allread and Lemmert, JJ., concur.)
_ For reference to full opinion, see Omnibus' Index, last page, this issue.